          Case 1:19-cr-00118-RA Document 79
                                         77 Filed 06/17/20 Page 1 of 1




                                                         June 17, 2020
BY ECF

Honorable Ronnie Abrams                                      Application granted. Mr. Encarnacion's sentencing is
United States District Judge                                 adjourned to July 7, 2020 at 11:00 a.m. The sentencing

Southern District of New York                                will proceed remotely by video.


                                                             SO ORDERED.
    Re:   United States v. Jesus Encarnacion,
          19 Cr. 118 (RA)                                                  ____________________________
                                                                           Ronnie Abrams, U.S.D.J.
Dear Judge Abrams,                                                         June 18, 2020


    I write to provide an update regarding the scheduled sentencing in this matter.
I apologize for the delay in sentencing and submission of the defense letter, but I
was unexpectedly hospitalized for several days last week.

    I have conferred with the government and the parties propose the following
schedule. The defense will file its sentencing submission no later than June 18,
2020, with the government’s response due a week later. The parties are then
available for sentencing on July 1, 2020 or, in the alternative, any other date
convenient for the Court that week or the week of July 6, 2020.

    Finally, the defense requests that the sentencing proceed remotely, by video or
teleconference, and submits that the interests of justice support proceeding in this
manner. As noted in prior correspondence, I expect to go on leave in August or
sooner. I have represented Mr. Encarnacion since the outset of this case well over
a year ago and would like to afford him continuity of counsel through his
sentencing. Mr. Encarnacion is also anxious for his sentencing to proceed. I have
conferred with Mr. Encarnacion regarding this matter and understand that he
consents to a remote sentencing.

                                            Respectfully submitted,
                                            /s/ Sarah Baumgartel
                                            Sarah Baumgartel, Esq.
                                            T: (212) 417-8772
cc: AUSA Kimberley Ravener (by ECF)
